         Case 18-27804          Doc 34        Filed 07/29/19 Entered 07/29/19 15:34:37                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Sonya A. Norman                                        )             Chapter 13
                                                                 )             Case No. 18 B 27804
          Debtor(s)                                              )             Judge A. Benjamin Goldgar

                                                       Notice of Motion

    Sonya A. Norman                                                            Debtor A ttorney: David M Siegel
    6145 S Indiana                                                             via Clerk's ECF noticing procedures
    Apt. A
    Chicago, IL 60637


                                                                               >    Dirksen Federal Building
On August 13, 2019 at 10:00 am, I will appear at the location listed to the    >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 642
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, July 30, 2019.                         /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On October 03, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on January 08, 2019, for a term of 36 months with payments of $325.00.

The status of the debtor's plan is:   Current Month            Cash Due            Cash Received     Payment Default
                                             9                 $2,925.00             $2,275.00          $650.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 07/29/2019
                                                                               Due Each Month: $325.00
                                                                               Next Pymt Due: 08/02/2019

    Date           Ref Num            Amount                               Date           Ref Num         Amount
11/09/2018                70776         $325.00                        12/07/2018              4506116      $325.00
01/08/2019              4511494         $325.00                        02/08/2019                75451      $325.00
03/27/2019              4522688         $325.00                        04/12/2019              4527922      $325.00
05/13/2019              4533830         $325.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
